18-10947-scc          Doc 1268        Filed 02/20/19 Entered 02/20/19 21:23:05                      Main Document
                                                   Pg 1 of 18
                     Hearing Date and Time: February 25, 2019, at 1:00 p.m. (prevailing Eastern Time)
                       Objection Deadline: February 22, 2019, at 12:00 p.m. (prevailing Eastern Time)

James H.M. Sprayregen, P.C.                                       James A. Stempel (admitted pro hac vice)
Christopher J. Marcus, P.C.                                       Joseph M. Graham (admitted pro hac vice)
KIRKLAND & ELLIS LLP                                              Angela M. Snell (admitted pro hac vice)
KIRKLAND & ELLIS INTERNATIONAL LLP                                KIRKLAND & ELLIS LLP
601 Lexington Avenue                                              KIRKLAND & ELLIS INTERNATIONAL LLP
New York, New York 10022                                          300 North LaSalle Street
Telephone:      (212) 446-4800                                    Chicago, Illinois 60654
Facsimile:      (212) 446-4900                                    Telephone:       (312) 862-2000
                                                                  Facsimile:       (312) 862-2200

Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                 )
     In re:                                                      )        Chapter 11
                                                                 )
     NINE WEST HOLDINGS, INC., et al., 1                         )        Case No. 18-10947 (SCC)
                                                                 )
                                        Debtors.                 )        (Jointly Administered)
                                                                 )

        NOTICE OF SUPPLEMENT TO DEBTORS’ MOTION FOR ENTRY OF AN
      ORDER (A) AUTHORIZING THE DEBTORS TO ENTER INTO EXIT FINANCING
       COMMITMENT AND FEE LETTERS AND (B) GRANTING RELATED RELIEF

              PLEASE TAKE NOTICE that a hearing on the Debtors’ Motion for Entry of an Order

 (A) Authorizing the Debtors to Enter into Exit Financing Commitment and Fee Letters and

 (B) Granting Related Relief (the “Motion”) and this supplement will be held before the Honorable

 Shelley C. Chapman, United States Bankruptcy Judge, United States Bankruptcy Court for the

 Southern District of New York (the “Court”), One Bowling Green, Courtroom No. 623, New York,

 New York 10004-1408, on February 25, 2019, at 1:00 p.m. (prevailing Eastern Time).




 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Nine West Holdings, Inc. (7645); Jasper Parent LLC (4157); Nine West Management Service LLC
       (4508); Kasper Group LLC (7906); Kasper U.S. Blocker LLC (2390); Nine West Apparel Holdings LLC (3348);
       Nine West Development LLC (2089); Nine West Distribution LLC (3029); Nine West Jeanswear Holding LLC
       (7263); One Jeanswear Group Inc. (0179); and US KIC Top Hat LLC (3076). The location of the Debtors’ service
       address is: 1411 Broadway, New York, New York 10018.
18-10947-scc     Doc 1268      Filed 02/20/19 Entered 02/20/19 21:23:05            Main Document
                                            Pg 2 of 18


        LEASE TAKE FURTHER NOTICE that any responses or objections to the relief

 requested in the Motion shall: (a) be in writing; (b) conform to the Federal Rules of Bankruptcy

 Procedure, the Local Bankruptcy Rules for the Southern District of New York, all General Orders

 applicable to chapter 11 cases in the United States Bankruptcy Court for the Southern District of

 New York, and the Order (A) Establishing Certain Notice, Case Management, and Administrative

 Procedures and (B) Granting Related Relief [Docket No. 107] (the “Case Management Order”)

 approved by the Court; (c) be filed electronically with the Court on the docket of In re Nine West

 Holdings, Inc., Case 18-10974 (SCC) by registered users of the Court’s electronic filing system

 and in accordance with the General Order M-399 (which is available on the Court’s website at

 http://www.nysb.uscourts.gov); and (d) be served so as to be actually received by February 22,

 2019, at 12:00 p.m. (prevailing Eastern Time), by (i) the entities on the Master Service List (as

 defined in the Case Management Order and available on the Debtors’ case website at

 https://cases.primeclerk.com/ninewest) and (ii) any person or entity with a particularized interest

 in the subject matter of the Motion and this supplement.



                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 2
18-10947-scc   Doc 1268     Filed 02/20/19 Entered 02/20/19 21:23:05      Main Document
                                         Pg 3 of 18


 New York, New York                    /s/ Joseph M. Graham
 Dated: February 20, 2019              James H.M. Sprayregen, P.C.
                                       Christopher J. Marcus, P.C.
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone:     (212) 446-4800
                                       Facsimile:     (212) 446-4900
                                       - and -
                                       James A. Stempel (admitted pro hac vice)
                                       Joseph M. Graham (admitted pro hac vice)
                                       Angela M. Snell (admitted pro hac vice)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       300 North LaSalle Street
                                       Chicago, Illinois 60654
                                       Telephone:     (312) 862-2000
                                       Facsimile:     (312) 862-2200

                                       Counsel to the Debtors and Debtors in Possession




                                           3
18-10947-scc          Doc 1268        Filed 02/20/19 Entered 02/20/19 21:23:05                      Main Document
                                                   Pg 4 of 18
                     Hearing Date and Time: February 25, 2019, at 1:00 p.m. (prevailing Eastern Time)
                       Objection Deadline: February 22, 2019, at 12:00 p.m. (prevailing Eastern Time)

James H.M. Sprayregen, P.C.                                       James A. Stempel (admitted pro hac vice)
Christopher J. Marcus, P.C.                                       Joseph M. Graham (admitted pro hac vice)
KIRKLAND & ELLIS LLP                                              Angela M. Snell (admitted pro hac vice)
KIRKLAND & ELLIS INTERNATIONAL LLP                                KIRKLAND & ELLIS LLP
601 Lexington Avenue                                              KIRKLAND & ELLIS INTERNATIONAL LLP
New York, New York 10022                                          300 North LaSalle Street
Telephone:      (212) 446-4800                                    Chicago, Illinois 60654
Facsimile:      (212) 446-4900                                    Telephone:       (312) 862-2000
                                                                  Facsimile:       (312) 862-2200

Counsel to the Debtors and Debtors in Possession

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                 )
     In re:                                                      )        Chapter 11
                                                                 )
     NINE WEST HOLDINGS, INC., et al., 1                         )        Case No. 18-10947 (SCC)
                                                                 )
                                        Debtors.                 )        (Jointly Administered)
                                                                 )

            SUPPLEMENT TO DEBTORS’ MOTION FOR ENTRY OF AN ORDER
          (A) AUTHORIZING THE DEBTORS TO ENTER INTO EXIT FINANCING
        COMMITMENT AND FEE LETTERS AND (B) GRANTING RELATED RELIEF

              The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

 respectfully submit this supplement to the Debtors’ Motion for Entry of an Order (A) Authorizing

 the Debtors to Enter into Exit Financing Commitment and Fee Letters and (B) Granting Related

 Relief [Docket No. 1223] (the “Motion”). 2 The Debtors incorporate by reference the Motion and

 Lefkovits Declaration filed as Exhibit F to the Motion. In further support of the Motion and the

 additional relief requested in this supplement to the Motion, the Debtors state as follows:



 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Nine West Holdings, Inc. (7645); Jasper Parent LLC (4157); Nine West Management Service LLC
       (4508); Kasper Group LLC (7906); Kasper U.S. Blocker LLC (2390); Nine West Apparel Holdings LLC (3348);
       Nine West Development LLC (2089); Nine West Distribution LLC (3029); Nine West Jeanswear Holding LLC
       (7263); One Jeanswear Group Inc. (0179); and US KIC Top Hat LLC (3076). The location of the Debtors’ service
       address is: 1411 Broadway, New York, New York 10018.

 2     Capitalized terms used but not defined herein shall have the meaning given to them in the Motion.
18-10947-scc     Doc 1268      Filed 02/20/19 Entered 02/20/19 21:23:05            Main Document
                                            Pg 5 of 18


                                         Relief Requested

        1.      The Debtors seek entry of an order, substantially in the form attached hereto as

 Exhibit A, (a) granting the relief requested in the Motion and (b) granting authority to enter into

 a backstop fee letter related to the Term Loan Facility, a copy of which is attached hereto as

 Exhibit B (the “Backstop Fee Letter”), by and between the Debtors and Carlson Capital, L.P.

 (“Carlson”).

                                     The Backstop Fee Letter

        2.      As part of finalizing the Exit Facilities as described in the Motion, Carlson—a

 lender in the Debtors’ existing secured and unsecured term loan facilities—agreed to provide a

 commitment for $20 million of the Term Loan Facility, pursuant to a participation letter between

 Carlson and Goldman Sachs Bank USA. This commitment to anchor a substantial portion of the

 Term Loan Facility, along with commitments by other significant existing secured and unsecured

 term loan lenders, will help ensure that the Debtors obtain the critical exit financing needed to

 emerge from chapter 11. In exchange for this commitment, the Debtors have agreed to provide a

 backstop fee as set forth in the Backstop Fee Letter. Carlson’s participation in the Term Loan

 Facility is subject to the conditions and fee structure enclosed in the Backstop Fee Letter. The

 Debtors have determined, in their business judgment, that the fee structure provided by Carlson

 represents the most favorable terms available. Entry into the Backstop Fee Letter represents a

 critical step in the Debtors’ path towards emergence from chapter 11.

        3.      Carlson has committed to provide a portion of the Term Loan Facility, subject to,

 among other things, entry of an order by the Bankruptcy Court authorizing the Debtors to incur




                                                 2
18-10947-scc         Doc 1268         Filed 02/20/19 Entered 02/20/19 21:23:05                        Main Document
                                                   Pg 6 of 18


 and pay certain obligations. 3 Specifically, as set forth in the Backstop Fee Letter, Carlson is

 entitled to a fee (the “Backstop Commitment Fee”) based on the total amount committed by

 Carlson. Subject to Court approval of the Backstop Fee Letter, the Debtors agree to pay (or cause

 to be paid) the Backstop Commitment Fee upon the Closing Date (as defined in the Term Loan

 Commitment Letter).

         4.        For the reasons set forth in the Motion, the Debtors believe these obligations are

 justified by the benefits Carlson’s commitment will have with regard to the Debtors’ ability to

 secure the full funding for the Term Loan Facility—thereby clearing the way for their emergence

 from chapter 11 upon confirmation. The Debtors, therefore, respectfully submit that entry into

 and performance under the Backstop Fee Letter reflects a sound exercise of business judgment and

 is in the best interests of their chapter 11 estates.

                                                   Motion Practice

         5.        The Motion includes citations to the applicable rules and statutory authorities upon

 which the relief requested herein is predicated and a discussion of their application to the Motion

 and this supplement. Accordingly, the Debtors submit that the Motion and this supplement satisfy

 Local Rule 9013-1(a).

                                                         Notice

         6.        The Debtors have provided notice of this supplement to the entities on the Service

 List (as defined in the case management order in these chapter 11 cases [Docket No. 107] and

 available on the Debtors’ case website at https://cases.primeclerk.com/ninewest). The Debtors

 submit that, in light of the nature of the relief requested, no other or further notice need be given.



 3   In the event that the description set forth herein is in conflict with the Backstop Fee letter, the Backstop Fee Letter
     shall control.


                                                             3
18-10947-scc     Doc 1268      Filed 02/20/19 Entered 02/20/19 21:23:05           Main Document
                                            Pg 7 of 18


                                        No Prior Request

        7.      Other than in the Motion, no prior request for the relief sought in this supplement

 has been made to this or any other court.



                 [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                 4
18-10947-scc      Doc 1268     Filed 02/20/19 Entered 02/20/19 21:23:05            Main Document
                                            Pg 8 of 18


        WHEREFORE, the Debtors respectfully request entry of an order, substantially in the form

 attached hereto as Exhibit A, granting the relief requested herein and granting such other relief as

 is just and proper.

 New York, New York                            /s/ Joseph M. Graham
 Dated: February 20, 2019                      James H.M. Sprayregen, P.C.
                                               Christopher J. Marcus, P.C.
                                               KIRKLAND & ELLIS LLP
                                               KIRKLAND & ELLIS INTERNATIONAL LLP
                                               601 Lexington Avenue
                                               New York, New York 10022
                                               Telephone:     (212) 446-4800
                                               Facsimile:     (212) 446-4900
                                               - and -
                                               James A. Stempel (admitted pro hac vice)
                                               Joseph M. Graham (admitted pro hac vice)
                                               Angela M. Snell (admitted pro hac vice)
                                               KIRKLAND & ELLIS LLP
                                               KIRKLAND & ELLIS INTERNATIONAL LLP
                                               300 North LaSalle Street
                                               Chicago, Illinois 60654
                                               Telephone:     (312) 862-2000
                                               Facsimile:     (312) 862-2200

                                               Counsel to the Debtors and Debtors in Possession




                                                  5
18-10947-scc   Doc 1268   Filed 02/20/19 Entered 02/20/19 21:23:05   Main Document
                                       Pg 9 of 18


                                     Exhibit A

                                  Proposed Order
18-10947-scc          Doc 1268        Filed 02/20/19 Entered 02/20/19 21:23:05                      Main Document
                                                   Pg 10 of 18


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
                                                                 )
     In re:                                                      )        Chapter 11
                                                                 )
     NINE WEST HOLDINGS, INC., et al., 1                         )        Case No. 18-10947 (SCC)
                                                                 )
                                        Debtors.                 )        (Jointly Administered)
                                                                 )
                                                                 )        Re: Docket Nos. 1223, ___

      ORDER (A) AUTHORIZING THE DEBTORS TO ENTER INTO EXIT FINANCING
       COMMITMENT AND FEE LETTERS AND (B) GRANTING RELATED RELIEF

              Upon the motion (the “Motion”) and the supplement to the Motion (the “Supplement”) 2 of

 the above-captioned debtors and debtors-in-possession (collectively, the “Debtors”) seeking entry

 of an order (this “Order”) (a) authorizing the Debtors to (i) enter into the Term Loan Commitment

 Letter and the Term Loan Fee Letter with Goldman Sachs, (ii) enter into the ABL Commitment

 Letter and the ABL Fee Letter with Wells Fargo Bank, (iii) enter into the Backstop Fee Letter by

 and between the Debtors and Carlson, and (b) granting related relief, all as more fully set forth in

 the Motion and the Supplement; and upon the Lefkovits Declaration; and this Court having

 jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

 Order of Reference from the United States District Court for the Southern District of New York,

 dated January 31, 2012; and this Court having the power to enter a final order consistent with

 Article III of the United States Constitution; and this Court having found that venue of this



 1     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
       number, are: Nine West Holdings, Inc. (7645); Jasper Parent LLC (4157); Nine West Management Service LLC
       (4508); Kasper Group LLC (7906); Kasper U.S. Blocker LLC (2390); Nine West Apparel Holdings LLC (3348);
       Nine West Development LLC (2089); Nine West Distribution LLC (3029); Nine West Jeanswear Holding LLC
       (7263); One Jeanswear Group Inc. (0179); and US KIC Top Hat LLC (3076). The location of the Debtors’ service
       address is: 1411 Broadway, New York, New York 10018.

 2     Capitalized terms used and not otherwise defined herein have the meanings given to them in the Motion or the
       Supplement, as applicable.
18-10947-scc     Doc 1268      Filed 02/20/19 Entered 02/20/19 21:23:05             Main Document
                                            Pg 11 of 18


 proceeding and the Motion and the Supplement in this district is proper pursuant to 28 U.S.C.

 §§ 1408 and 1409; and this Court having found that the Debtors’ notice of the Motion and the

 Supplement and opportunity for a hearing on the Motion were appropriate under the circumstances

 and no other notice need be provided; and this Court having reviewed the Motion, the attachments

 thereto, the Supplement, and having heard the statements in support of the relief requested therein

 at a hearing, if any, before this Court (the “Hearing”); and this Court having determined that the

 legal and factual bases set forth in the Motion and Supplement and at the Hearing establish just

 cause for the relief granted herein; and upon all of the proceedings had before this Court; and after

 due deliberation and sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.      The Motion is granted as set forth herein.

        2.      The relief requested in the Supplement is granted as set forth herein.

        3.      The Debtors are authorized to enter into the Term Loan Commitment Letter, the

 Term Loan Fee Letter, the ABL Commitment Letter, the ABL Fee Letter, and the Backstop Fee

 Letter (collectively, the “Exit Financing Letters”) and perform all obligations thereunder on the

 terms and conditions set forth therein, without notice, hearing, or further order of this Court when

 and to the extent they become due under the Exit Financing Letters. Each of the Exit Financing

 Letters is valid, binding, and enforceable against the Debtors, their estates, Goldman Sachs, Wells

 Fargo, and Carlson.

        4.      The Debtors are authorized to pay the fees and expenses associated with the Exit

 Facilities in accordance with the Exit Financing Letters, including, without limitation, all fees and

 expenses incurred prior to the date of this Order and all arrangement, underwriting, structuring,

 commitment, upfront, agency, alternative transaction, or other like fees, on the terms and

 conditions set forth in the Exit Financing Letters, without notice, hearing, or further order of this



                                                  2
18-10947-scc      Doc 1268      Filed 02/20/19 Entered 02/20/19 21:23:05             Main Document
                                             Pg 12 of 18


 Court as, when, and to the extent they become due and payable under the terms of the Exit

 Financing Letters.

        5.      The Debtors are authorized to indemnify and hold harmless each of the Indemnified

 Parties (as such term is defined in the applicable Exit Financing Letter) on the terms and conditions

 set forth in the Exit Financing Letters, without notice, hearing, or further order of this Court as,

 when, and to the extent such obligation becomes due and payable under the terms of the Exit

 Financing Letters.

        6.      The fees, expenses, and indemnities associated with the Exit Financing Letters, to

 the extent payable under the Exit Financing Letters and this Order, are actual, necessary costs and

 expenses of preserving the Debtors’ estates and shall be treated as allowed administrative priority

 claims against the Debtors under sections 503(b)(1) and 507(a)(2) of the Bankruptcy Code, subject

 in all respects to the priority of the DIP Superpriority Claims and the 507(b) Claims (as each is

 defined in the Final DIP Order) set forth in the orders authorizing the Debtors to obtain postpetition

 financing, including without limitation, the Debtors’ Final DIP Order [Docket No. 450] and the

 DIP Amendment Order [Docket No. 1062]. Such fees, expenses, and indemnities shall not be

 discharged, modified, or otherwise affected by any chapter 11 plan of the Debtors or related

 confirmation order, dismissal of these chapter 11 cases, or conversion of these chapter 11 cases to

 chapter 7 cases, nor shall any of such amounts be required to be disgorged.

        7.      The terms and provisions of this Order shall be binding in all respects upon all

 parties in these chapter 11 cases, the Debtors, their estates, and all successors and assigns thereof,

 including any chapter 7 trustee or chapter 11 trustee appointed in any of these cases or after

 conversion of any of these cases to cases under chapter 7 of the Bankruptcy Code.




                                                   3
18-10947-scc        Doc 1268      Filed 02/20/19 Entered 02/20/19 21:23:05            Main Document
                                               Pg 13 of 18


        8.         Notwithstanding the possible applicability of Bankruptcy Rules 6004(a), 6004(h),

 or otherwise, the terms and conditions of this Order shall be immediately effective and enforceable

 upon its entry.

        9.         The Debtors are authorized to take all actions necessary to effectuate the relief

 granted in this Order in accordance with the Motion and the Supplement.

        10.        This Court retains exclusive jurisdiction with respect to all matters arising from or

 related to the implementation, interpretation, and enforcement of this Order.

  New York, New York
  Dated: ____________, 2019

                                                         HONORABLE SHELLEY C. CHAPMAN
                                                         UNITED STATES BANKRUPTCY JUDGE




                                                     4
18-10947-scc   Doc 1268   Filed 02/20/19 Entered 02/20/19 21:23:05   Main Document
                                       Pg 14 of 18


                                     Exhibit B

                                Backstop Fee Letter
18-10947-scc      Doc 1268       Filed 02/20/19 Entered 02/20/19 21:23:05 Main Document
                                              Pg 15 of 18             EXECUTION VERSION



                                      CARLSON CAPITAL, L.P.
                                     2100 McKinney Ave (18th Floor)
                                            Dallas, X 75201

                                                                    PERSONAL AND CONFIDENTIAL

 February 13, 2019

 Nine West Holdings, Inc.
 Nine West Plaza
 1129 Westchester Ave
 White Plains, NY 10604

 Goldman Sachs Bank USA
 200 West Street
 New York, NY 10282-2198


                                           Back Stop Fee Letter

 Ladies and Gentlemen:

 This Back Stop Fee Letter (the “Back Stop Fee Letter”) sets forth certain fees payable by Nine West
 Holdings, Inc., a Delaware corporation (the “Company” or “you”) to Carlson Capital, L.P. (“Carlson” or
 the “Back Stop Lender”) in connection with the Term Loan Facility contemplated by the commitment
 letter dated the date February 4, 2019 hereof (together with all annexes and schedules thereto, the
 “Commitment Letter”), between Goldman Sachs Bank USA (“Goldman Sachs”), and the Company.
 Terms defined in the Commitment Letter are used herein as defined in the Commitment Letter or the Fee
 Letter referred to therein.

 As consideration for the Back Stop Lender’s commitments under that certain Side Letter between the
 Back Stop Lender and Goldman Sachs
          you agree to (i) pay the fees set forth in this Back Stop Fee Letter in accordance with the other
 terms and conditions set forth herein and (ii) consent to the assignment (and to use commercially
 reasonable efforts to cause the Term Loan Agent to consent to the assignment) by Goldman Sachs to the
 Back Stop Lender (or its affiliates) of Term Loans in an amount equal to               (the “Commitment
 Amount”).

 As consideration for the agreements of the Back Stop Lender under the Side Letter with respect to the
 Term Loan Facility, you agree to pay (or cause to be paid) to each Backstop Lender a fee in an amount
 equal to        (the “Backstop Commitment Fee”) of the Commitment Amount as in effect on the date
 hereof, which Backstop Commitment Fee shall be due and payable in full in cash on the Closing Date (as
 defined in the Commitment Letter).

 The Back Stop Lender may, in its discretion, allocate to its affiliates and/or one or more persons portions
 of any fees payable to it in connection therewith.

 You agree that, once paid, the fees or any part thereof payable hereunder will not be refundable under any
 circumstances except as otherwise agreed in writing. All fees payable hereunder will be paid in U.S.
 dollars in immediately available funds. Your obligation to pay any fee set forth herein or to cause any




 DMSLIBRARY01\33826017.v3
18-10947-scc       Doc 1268       Filed 02/20/19 Entered 02/20/19 21:23:05                 Main Document
                                               Pg 16 of 18


 such fee to be paid shall be joint and several with any other party having such an obligation, shall be
 absolute and unconditional and shall not be subject to reduction by way of setoff or counterclaim.

 You acknowledge that this Back Stop Fee Letter is neither an expressed nor an implied commitment by
 the Back Stop Lender to act in any capacity with respect to the Term Loan Facility or to purchase or place
 any loans in connection therewith, which commitment, if any, is only set forth in the Commitment Letter.

 For the avoidance of doubt, each of the parties hereto acknowledges and agrees that obligations of the
 Company hereunder are subject to the approval of the Bankruptcy Court.

 You agree that this Back Stop Fee Letter and its contents are subject to the confidentiality provisions of
 the Commitment Letter. This Back Stop Fee Letter may be executed in any number of counterparts, each
 of which when executed will be an original, and all of which, when taken together, will constitute one
 agreement. Delivery of an executed counterpart of a signature page of this Back Stop Fee Letter by
 facsimile or other electronic transmission (including .pdf or .tif format) will be effective as delivery of a
 manually executed counterpart hereof.

 In addition, please note that neither the Back Stop Lender nor any of its respective affiliates do not
 provide accounting, tax or legal advice.

 This letter will be governed by and construed in accordance with the laws of the State of New York
 without regard to principles of conflicts of law that will require any other laws to apply.

                                [Remainder of page intentionally left blank]




                                                      2
 DMSLIBRARY01\33826017.v3
18-10947-scc   Doc 1268   Filed 02/20/19 Entered 02/20/19 21:23:05   Main Document
                                       Pg 17 of 18
18-10947-scc   Doc 1268   Filed 02/20/19 Entered 02/20/19 21:23:05   Main Document
                                       Pg 18 of 18



                                    February   13
